        Case 3:16-md-02741-VC Document 4051 Filed 06/05/19 Page 1 of 1
                                                                      Aimee Wagstaff
                                                                      Licensed in Colorado & California
                                                                      Aimee.Wagstaff@AndrusWagstaff.com
                                                                      AndrusWagstaff.com

                                                                      7171 W Alaska Drive
                                                                      Lakewood, Colorado 80226
                                                                      Office: (303) 376-6360
.

June 5, 2019

FILED VIA ECF
Honorable Vince Chhabria
United States District Court,
Northern District of California

       RE: Case No. 3:16-md-02741-VC, In re Roundup Products Liability Litigation

To the Honorable Vince Chhabria,

       Pursuant to ECF No. 4036, Minute Entry for proceedings held during the June 4,
2019 Telephonic Case Management Hearing, Plaintiffs hereby select Illinois as their state
preference to be adjudicated in Wave 2.


                                            Sincerely,


                                            /s/ Aimee H. Wagstaff
                                            Aimee H. Wagstaff, Esq.
                                            ANDRUS WAGSTAFF, PC
                                            7171 W. Alaska Drive
                                            Lakewood, CO 80226
                                            Tel: (303) 376-6360
                                            aimee.wagstaff@andruswagstaff.com

                                            Co-Lead Counsel for Plaintiffs in MDL 2741
